DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24-33 are rejected under 35 U.S.C. 103 as being unpatentable over Akhtar (2001/0011007).
	With respect to Claim 24, Akhtar teaches a heating, ventilation, and air conditioning (HVAC) equipment (Figures 1-2, #10 or Figure 6, #160), comprising: a casing (defined by exterior walls) comprising an air inlet (152 or 178/180) at a first end (end defined by inlet section Figures 1-2, #28 or in Figure 6, inlet section upstream of fan #166) of the HVAC equipment and an air outlet (44 or 170/172) at the second end (end defined by outlet section Figures 1-2, #24 or in Figure 6, outlet section downstream of fan #166) of the HVAC equipment; a fan (26 or 166) disposed between the air inlet (152 or 178/180) to the air outlet (44 or 170/172), wherein the fan (26 or166) is configured to move received air entering the casing from the air inlet (152 or 178/180) toward the air outlet (44 or 170/172); and a tunable sound attenuating module (could be any of attenuators Figure 2, # 112/114, 154, 66/17, 58/62, 60/63; Figure 6, # 168, 164 and unlabeled central attenuators in line with central fan axis; or alternate inlet attenuators of Figures 7-10) having an opening (defined by perforate wall layers 114/66/58 and other unlabeled perforate walls defining outer surface of the aforementioned attenuating modules) at a first end (end furthest from fan #26 or 166) of the tunable sound attenuating module, a cavity (defined by filled chambers of attenuating modules -  Figure 2, # 112/114, 154, 66/17, 58/62, 60/63; Figure 6, # 168, 164 and unlabeled central attenuators in line with central fan axis; or alternate inlet attenuators of Figures 7-10), and a back wall at a second end (end closest to fan #26 or 166) of the tunable sound attenuating module, wherein: the first end (end furthest from fan #26 or 166) of the tunable sound attenuating module is opposed to the second end (end closest to fan #26 or 166) of the tunable sound attenuating module.
	Akhtar fails to explicitly teach the first end of the tunable sound attenuating module is detachably coupled to the first end of the HVAC equipment or the second end of the HVAC equipment. 
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide wherein the first end of the tunable sound attenuating module is detachably coupled to the first end of the HVAC equipment or the second end of the HVAC equipment, since it has been held that making an element removable involves routine skill.  In re Dulberg, 289 F. 2d 522,523,129 USPQ 348, 349 (CCPA 1961).  Further, it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179. In this case, the claimed “detachably coupled” language is vague and provides no structure or process defining or allowing for a detachable coupling, nor is any reasons why such a detachable coupling would be needed or desired provided.  In fact, Applicant’s disclosure merely states a single instance in the Specification (see [0004]), “wherein the first end of the tunable sound attenuating module is detachably coupled to the first end of the HVAC equipment or the second end of the HVAC equipment,” without any further detail of how the sound attenuating module is detachably coupled to the first end of the HVAC equipment or the second end of the HVAC equipment or why there is a need for a detachable coupling.  Because the concept of making components of a system detachable for cleaning/replacement, etc. is well known in the art, and Applicant provides no structure or reason for a detachable coupling, the broad concept of making the sound attenuating module detachably coupled to the first or second end of the HVAC equipment would be obvious and is well known.
	With respect to Claim 25, Akhtar is relied upon for the reasons and disclosures set forth above.  Akhtar further teaches wherein a length of tunable sound attenuating module (could be any of attenuators Figure 2, # 112/114, 154, 66/17, 58/62, 60/63; Figure 6, # 168, 164 and unlabeled central attenuators in line with central fan axis; or alternate inlet attenuators of Figures 7-10) is sized so as to attenuate a sound generated by the fan.  Akhtar fails to explicitly teach wherein a length of tunable sound attenuating module is substantially one fourth of the acoustic wavelength of a sound generated by the fan.  It would have been an obvious design choice to wherein a length of tunable sound attenuating module is substantially one fourth of the acoustic wavelength of a sound generated by the fan, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art.  In re Aller, 105 USPQ 233.  In this case, Applicant is merely tuning the tunable sound attenuating module.
	With respect to Claim 26, Akhtar teaches further comprising: a second tunable sound attenuating module (could be any of attenuators Figure 2, # 112/114, 154, 66/17, 58/62, 60/63; Figure 6, # 168, 164 and unlabeled central attenuators in line with central fan axis; or alternate inlet attenuators of Figures 7-10, different from the previously claimed the tunable sound attenuating module) having a second opening (defined by perforate wall layers 114/66/58 and other unlabeled perforate walls defining outer surface of the aforementioned attenuating modules) at a first end (end furthest from fan #26 or 166) of the second tunable sound attenuating module, a second cavity (defined by filled chambers of attenuating modules -  Figure 2, # 112/114, 154, 66/17, 58/62, 60/63; Figure 6, # 168, 164 and unlabeled central attenuators in line with central fan axis; or alternate inlet attenuators of Figures 7-10), and a second back wall at a second end (end closest to fan #26 or 166) of the second tunable sound attenuating module; wherein: the tunable sound attenuating module is a first tunable sound attenuating module (Figure 2, # 112/114, 154; Figure 6, # 168, or alternate inlet attenuators of Figures 7-10); the first end of the first tunable sound attenuating module is obviously detachably coupled to the first end of the HVAC equipment (10/160); and the first end (end defined by inlet section Figures 1-2, #28 or in Figure 6, inlet section upstream of fan #166) of the second tunable sound attenuating module (Figure 2, #66/17, 58/62, 60/63; Figure 6, #164) is obviously detachably coupled to the second end (end defined by outlet section Figures 1-2, #24 or in Figure 6, outlet section downstream of fan #166) of the HVAC equipment.  Regarding obviousness of the “detachably coupling” language, see the rejection of claim 24. 
	With respect to Claim 27, Akhtar teaches further comprising: a second tunable sound attenuating module (could be any of attenuators Figure 2, # 112/114, 154, 66/17, 58/62, 60/63; Figure 6, # 168, 164 and unlabeled central attenuators in line with central fan axis; or alternate inlet attenuators of Figures 7-10, different from the previously claimed the tunable sound attenuating module) having a second opening (defined by perforate wall layers 114/66/58 and other unlabeled perforate walls defining outer surface of the aforementioned attenuating modules) at a first end (end furthest from fan #26 or 166) of the second tunable sound attenuating module, a second cavity (defined by filled chambers of attenuating modules -  Figure 2, # 112/114, 154, 66/17, 58/62, 60/63; Figure 6, # 168, 164 and unlabeled central attenuators in line with central fan axis; or alternate inlet attenuators of Figures 7-10), and a second back wall at a second end (end closest to fan #26 or 166) of the second tunable sound attenuating module; wherein: the tunable sound attenuating module is a first tunable sound attenuating module (Figure 2, # 112/114; Figure 6, # 168, or alternate inlet attenuators of Figure 7, #216/218); the first end of the first tunable sound attenuating module is obviously detachably coupled to the first end (end defined by inlet section Figures 1-2, #28 or in Figure 6, inlet section upstream of fan #166) of the HVAC equipment (10/160); and the first end of the second tunable sound attenuating module (Figure 2, #154; Figure 6, # unlabeled central attenuators in line with central fan axis on upstream side, similar to #154 of Figure 2, or Figure 7, #222) is obviously detachably coupled to the fan (#26 or 166) and disposed between the fan (#26 or 166) and the air inlet (152 or 178/180).  
	With respect to Claim 28, Akhtar teaches further comprising: a second tunable sound attenuating module (could be any of attenuators Figure 2, # 112/114, 154, 66/17, 58/62, 60/63; Figure 6, # 168, 164 and unlabeled central attenuators in line with central fan axis; or alternate inlet attenuators of Figures 7-10, different from the previously claimed the tunable sound attenuating module) having a second opening (defined by perforate wall layers 114/66/58 and other unlabeled perforate walls defining outer surface of the aforementioned attenuating modules) at a first end (end furthest from fan #26 or 166) of the second tunable sound attenuating module, a second cavity (defined by filled chambers of attenuating modules -  Figure 2, # 112/114, 154, 66/17, 58/62, 60/63; Figure 6, # 168, 164 and unlabeled central attenuators in line with central fan axis; or alternate inlet attenuators of Figures 7-10), and a second back wall at a second end (end closest to fan #26 or 166) of the second tunable sound attenuating module; wherein: the tunable sound attenuating module is a first tunable sound attenuating module (Figure 2, # 112/114; Figure 6, # 168, or alternate inlet attenuators of Figure 7, #216/218); the first end of the first tunable sound attenuating module is obviously detachably coupled to the first end (end defined by inlet section Figures 1-2, #28 or in Figure 6, inlet section upstream of fan #166) of the HVAC equipment (10/160); and the first end of the second tunable sound attenuating module (Figure 2, #58/62/60/63; Figure 6, # unlabeled central attenuator in line with central fan axis on downstream side, similar to #58/62/60/63 of Figure 2) is obviously detachably coupled to the fan (#26 or 166) and disposed between the fan (#26 or 166) and the air outlet (44 or 170/172).  
	With respect to Claim 29, Akhtar teaches further comprising a cooling coil or a heating coil (Figure 6, #184/186 – [0050], [0052]).  
	With respect to Claim 30, Akhtar teaches further comprising a plurality of tunable sound attenuating modules (could be any of attenuators Figure 2, # 112/114, 154, 66/17, 58/62, 60/63; Figure 6, # 168, 164 and unlabeled central attenuators in line with central fan axis; or alternate inlet attenuators of Figures 7-10, different from the previously claimed the tunable sound attenuating module) having a plurality of openings (defined by perforations of perforate wall layers 114/66/58 and other unlabeled perforate walls defining outer surface of the aforementioned attenuating modules that are on an end furthest from fan #26 or 166) and a plurality of back walls (defined by wall closest to the fan, on opposite and of aforementioned openings which are on an end furthest from the fan 26/166), wherein the plurality of tunable sound attenuating modules are oriented such that the plurality of back walls are closer to the fan (26/166) than the plurality of openings.  
	With respect to Claim 31, Akhtar teaches wherein: a first subset of the plurality of tunable sound attenuating modules (Figure 2, #112/114 (left and right halves); Figure 6, # 168 (left and right halves), or alternate inlet attenuators of Figure 7, #216/218) is disposed substantially at the air inlet (152 or 178/180); a second subset of the plurality of tunable sound attenuating modules (Figure 2, #154; Figure 6, # unlabeled central attenuators in line with central fan axis on upstream side, similar to #154 of Figure 2, or Figure 7, #222) is disposed substantially at a front of the fan (26/166); a third subset of the plurality of tunable sound attenuating modules (Figure 2, #58/62/60/63 (left and right halves); Figure 6, # unlabeled left and right halves of central attenuator in line with central fan axis on downstream side, similar to #58/62/60/63 of Figure 2) is disposed substantially at a back of the fan (26/166); and a fourth subset of the plurality of tunable sound attenuating modules (Figure 2, #66/72 (left and right halves); Figure 6, # 164 (left and right halves) is disposed substantially at the air outlet (44 or 170/172).  
	With respect to Claim 32, Akhtar teaches wherein a shape of the tunable sound attenuating module (could be any of attenuators Figure 2, # 112/114, 154, 66/17, 58/62, 60/63; Figure 6, # 168, 164 and unlabeled central attenuators in line with central fan axis; or alternate inlet attenuators of Figures 7-10, different from the previously claimed the tunable sound attenuating module) is a cuboid.  It is noted that at least some of the modules of Akhtar are cuboid
	With respect to Claim 33, Akhtar teaches wherein the cavity (defined by cavities of any of attenuators Figure 2, # 112/114, 154, 66/17, 58/62, 60/63; Figure 6, # 168, 164 and unlabeled central attenuators in line with central fan axis; or alternate inlet attenuators of Figures 7-10, different from the previously claimed the tunable sound attenuating module) is hollow.  It is noted that the chambers of Akhatar can be empty/hollow rather than filled with fiber ([0060]).
Claims 34-35 are rejected under 35 U.S.C. 103 as being unpatentable over Akhtar (2001/0011007) in view of Ohtsu (2021/0012762).
	With respect to Claim 34, Akhtar is relied upon for the reasons and disclosures set forth above.  Akhtar further teaches tunable sound attenuating module (could be any of attenuators Figure 2, # 112/114, 154, 66/17, 58/62, 60/63; Figure 6, # 168, 164 and unlabeled central attenuators in line with central fan axis; or alternate inlet attenuators of Figures 7-10).  
	Akhtar fails to explicitly teach wherein the tunable sound attenuating module includes a neck and is a Helmholtz resonator.  
	Ohtsu teaches a resonator structure for use in a similar air handling/HVAC unit ([0370]), wherein the resonator structure is designed such that it is possible to decrease a size and to obtain high absorption ([0024]) in comparison to a large resonator structure (like Akhtar attenuators Figure 2, # 112/114, 154, 66/17, 58/62, 60/63; Figure 6, # 168, 164 and unlabeled central attenuators in line with central fan axis; or alternate inlet attenuators of Figures 7-10, different from the previously claimed the tunable sound attenuating module), wherein the resonator structure is a tunable sound attenuating module (Figure 1, #20a/b) having an opening (2a/b) at a first end of the tunable sound attenuating module (20a/b), a cavity (24a/b), and a back wall (defined by unlabeled wall opposite wall with opening #22a/b) at a second end of the tunable sound attenuating module (20a/b), wherein: the first end (end near opening #22a/b) of the tunable sound attenuating module (20a/b) is opposed to the second end (defined by unlabeled wall opposite wall with opening #22a/b) of the tunable sound attenuating module (20a/b), wherein the tunable sound attenuating module  (20a/b) includes a neck (defined by depth of hole #22a/b) and is a Helmholtz resonator ([0104]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Akhtar, with the apparatus of Ohtsu so as to provide an improved tunable sound attenuating module/resonator which is miniaturized while still providing a high obtaining high absorption.
	With respect to Claim 35, Ohtsu teaches wherein at least one of a depth of the neck (defined by depth of hole #22a/b), a length of the opening (22a/b), a width of the opening (22a/b), or a volume of the cavity (24a/b) is based on a frequency of a sound generated by the fan (#26/166 of Ahktar, when combined) (see Ohtsu resonator tuning discussion [0113]-[0122]).
Claims 1-7 and 15-23 are rejected under 35 U.S.C. 103 as being unpatentable over Yazici (5,473,124) in view of Ohtsu (2021/0012762).
	With respect to Claim 1, Yazici teaches an air handling unit (Figure 1), comprising: a casing (defined by exterior walls) comprising an air inlet (28) and an air outlet (72); a fan (14) configured to move air from the air inlet (28) to the air outlet (72); and a tunable sound attenuating module (could be any of 36/38/49/50/51/52/86/87/88/89/105/106) having an opening (defined by perforate/screen layers) at a first end of the tunable sound attenuating module, a cavity (defined by chambers 36/38/49/50/51/52/86/87/88/89/105/106), and a back wall at a second end of the tunable sound attenuating module (could be any of 36/38/49/50/51/52/86/87/88/89/105/106), wherein: the first end of the tunable sound attenuating module is opposed to the second end of the tunable sound attenuating module (could be any of 36/38/49/50/51/52/86/87/88/89/105/106).  
	Yazici fails to explicitly teach wherein the tunable sound attenuating module is oriented such that the back wall is closer to the fan than the opening; and a length of the tunable sound attenuating module is substantially one fourth of the acoustic wavelength of a sound generated by the fan.  
	Ohtsu teaches a resonator structure for use in a similar air handling/HVAC unit ([0370]), wherein the resonator structure is designed such that it is possible to decrease a size and to obtain high absorption ([0024]) in comparison to a large resonator structure (like Yazici #36/38/49/50/51/52/86/87/88/89/105/106), wherein the resonator structure is a tunable sound attenuating module (Figure 4A, #40a/b) having an opening (42a/b) at a first end of the tunable sound attenuating module (40a/b), a cavity (clearly seen), and a back wall (44a/b) at a second end of the tunable sound attenuating module (40a/b), wherein: the first end (end near opening #42 a/b, opposite #44a/b) of the tunable sound attenuating module (40a/b) is opposed to the second end (44a/b) of the tunable sound attenuating module is oriented such that the back wall (44a/b) is closer to the fan (#14 of Yazici) than the opening (42a/b); and a length of the tunable sound attenuating module is substantially one fourth of the acoustic wavelength of a sound generated by the fan (i.e. frequency to be attenuation – [0114], [0368]), when combined.  The Examiner notes that one of modules #40a or 40b will satisfy the claimed orientation to the fan depending on whether the resonator structure is installed upstream or downstream of the fan in place of the various tunable sound attenuating module (could be any of 36/38/49/50/51/52/86/87/88/89/105/106) of Yazici.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Yazici, with the apparatus of Ohtsu so as to provide an improved tunable sound attenuating module/resonator which is miniaturized while still providing a high obtaining high absorption.
	With respect to Claim 2, Ohtsu teaches wherein the tunable sound attenuating module (40a/b) is oriented such that the sound is propagating perpendicular to the opening (42a/b).  
	With respect to Claim 3, Yazici teaches wherein it is obvious that the air handling unit further comprising a cooling coil configured to cool the air moved from the air inlet to the air outlet, as the device is known for use in an air conditioning application (Col. 1, Lines 34-35), which will obviously need to include a cooling coil, as is well known in the art and an obvious component of the structure.  
	With respect to Claim 4, Yazici teaches wherein the tunable sound attenuating module (#86/87/88/89/105/106, when combined with Ohtsu #40a/b) is disposed between the fan (14) and the air outlet (72).  
	With respect to Claim 5, Yazici teaches further comprises a second tunable sound attenuating module (could be any of # 38/51/52, when combined with Ohtsu #40a/b) disposed substantially at the air inlet (28).  
	With respect to Claim 6, Yazici teaches further comprises a second tunable sound attenuating module (could be any of #36/38/49/50/51/52, when combined with Ohtsu #40a/b) disposed between the air inlet and the fan.  
	With respect to Claim 7, Yazici teaches further comprises a second tunable sound attenuating module (could be any of #86/88, when combined with Ohtsu #40a/b disposed substantially at the air outlet (72).  
	With respect to Claim 15, Yazici teaches an air handling unit (Figure 1), comprising: a casing (defined by exterior walls) comprising an air inlet (28) and an air outlet (72); a fan (14) configured to move air from the air inlet (28) to the air outlet (72); and a tunable sound attenuating module (could be any of 36/38/49/50/51/52/86/87/88/89/105/106) having an opening (defined by perforate/screen layers) at a first end (end furthest from fan #14) of the tunable sound attenuating module, a cavity (defined by chambers 36/38/49/50/51/52/86/87/88/89/105/106) extending from the first end to a second end  (end closest to fan #14) of the tunable sound attenuating module, wherein: the first end  (end furthest from fan #14) of the tunable sound attenuating module is opposed to the second end (end closest to fan #14) of the tunable sound attenuating module; the tunable sound attenuating module (could be any of 36/38/49/50/51/52/86/87/88/89/105/106) is oriented such that the second end is closer to the fan than the first end.
	Yazici fails to explicitly teach a neck; and the tunable sound attenuating module is a Helmholtz resonator. 
	Ohtsu teaches a resonator structure for use in a similar air handling/HVAC unit ([0370]), wherein the resonator structure is designed such that it is possible to decrease a size and to obtain high absorption ([0024]) in comparison to a large resonator structure (like Yazici #36/38/49/50/51/52/86/87/88/89/105/106), wherein the resonator structure is a tunable sound attenuating module (Figure 4A, #40a/b) having an opening (42a/b) at a first end of the tunable sound attenuating module (40a/b), a cavity (clearly seen) extending from the first end (end adjacent opening #42a/b) to a second end (end defined by wall #44a/b) of the tunable sound attenuating module (40a/b), and a neck (defined by depth of opening #42a/b), wherein: the first end (end adjacent opening #42a/b) of the tunable sound attenuating module (40a/b) is opposed to the second end (44a/b) of the tunable sound attenuating module (40a/b); the tunable sound attenuating module (40a/b) is oriented such that the second end (44a/b) is closer to the fan (#14 of Yazici) than the first end (end adjacent opening #42a/b); and the tunable sound attenuating module (40a/b) is a Helmholtz resonator.  The Examiner notes that one of modules #40a or 40b will satisfy the claimed orientation to the fan depending on whether the resonator structure is installed upstream or downstream of the fan in place of the various tunable sound attenuating module (could be any of 36/38/49/50/51/52/86/87/88/89/105/106) of Yazici.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Yazici, with the apparatus of Ohtsu so as to provide an improved tunable sound attenuating module/resonator which is miniaturized while still providing a high obtaining high absorption.
	With respect to Claim 16, Ohtsu teaches wherein at least one of a depth of the neck (defined by depth of opening #42a/b), a length of the opening (42a/b), a width of the opening (42a/b), or a volume of the cavity is based on a frequency of a sound generated by the fan (of Yazici, when combined).  
	With respect to Claim 17, Ohtsu teaches wherein the tunable sound attenuating module (40a/b) is oriented such that the sound is propagating perpendicular to the opening (42a/b).  
	With respect to Claim 18, Yazici and Ohtsu teach further comprising a plurality of tunable sound attenuating modules (Yazici, any or all of 36/38/49/50/51/52/86/87/88/89/105/106, when combined with modules #40a/b of Ohtsu Figure 12) having a plurality of openings (Ohtsu, #42a/b) at a plurality of first ends (Ohtsu, end adjacent opening #42a/b) and a plurality of back walls (Ohtsu, #44a/b) at a plurality of second ends (Ohtsu, end defined by wall #44a/b), wherein the plurality of tunable sound attenuating modules (Ohtsu, #40a/b, when combined) are oriented such that the plurality of second ends (Ohtsu, end defined by wall #44a/b) are closer to the fan (Yazici, #14) than the plurality of first ends  (Ohtsu, end adjacent opening #42a/b).  The Examiner notes that one of modules #40a or 40b will satisfy the claimed orientation to the fan depending on whether the resonator structure is installed upstream or downstream of the fan in place of the various tunable sound attenuating modules (could be any of 36/38/49/50/51/52/86/87/88/89/105/106) of Yazici.
	With respect to Claim 19, Yazici teaches wherein the plurality of tunable sound attenuating modules (could be any of # 38/51/52, when combined with Ohtsu #40a/b) are disposed substantially at the air inlet (28).  
	With respect to Claim 20, Yazici teaches wherein the plurality of tunable sound attenuating modules (could be any of #86/88, when combined with Ohtsu #40a/b) are disposed substantially at the air outlet (72).  
	With respect to Claim 21, Yazici teaches wherein the plurality of tunable sound attenuating modules (could be any of #36/38/49/50/51/52, when combined with Ohtsu #40a/b) are disposed substantially at a front of the fan (14).  
	With respect to Claim 22, Yazici teaches wherein the plurality of tunable sound attenuating modules (#86/87/88/89/105/106, when combined with Ohtsu #40a/b) are disposed substantially at a back of the fan (14).  
	With respect to Claim 23, Yazici teaches wherein: a first subset of the plurality of tunable sound attenuating modules (could be any of # 38/51/52, when combined with Ohtsu #40a/b) is disposed substantially at the air inlet (28); a second subset of the plurality of tunable sound attenuating modules (could be any of #36/49/50, when combined with Ohtsu #40a/b) is disposed substantially at a front of the fan (14); a third subset of the plurality of tunable sound attenuating modules (#87/89, when combined with Ohtsu #40a/b) is disposed substantially at a back of the fan (14); and a fourth subset of the plurality of tunable sound attenuating modules (could be any of #86/88, when combined with Ohtsu #40a/b) is disposed substantially at the air outlet (72).  
Claims 1 and 3-14 are rejected under 35 U.S.C. 103 as being unpatentable over Yazici (5,473,124) in view of Hakuta (2019/0206380).
	With respect to Claim 1, Yazici teaches an air handling unit (Figure 1), comprising: a casing (defined by exterior walls) comprising an air inlet (28) and an air outlet (72); a fan (14) configured to move air from the air inlet (28) to the air outlet (72); and a tunable sound attenuating module (could be any of 36/38/49/50/51/52/86/87/88/89/105/106) having an opening (defined by perforate/screen layers) at a first end of the tunable sound attenuating module, a cavity (defined by chambers 36/38/49/50/51/52/86/87/88/89/105/106), and a back wall at a second end of the tunable sound attenuating module (could be any of 36/38/49/50/51/52/86/87/88/89/105/106), wherein: the first end of the tunable sound attenuating module is opposed to the second end of the tunable sound attenuating module (could be any of 36/38/49/50/51/52/86/87/88/89/105/106).  
	Yazici fails to explicitly teach wherein the tunable sound attenuating module is oriented such that the back wall is closer to the fan than the opening; and a length of the tunable sound attenuating module is substantially one fourth of the acoustic wavelength of a sound generated by the fan.  
	Hakuta teaches a resonator structure for use in a similar air handling/HVAC unit ([0134], [0219]), wherein the resonator structure is designed to insulate sounds on the low frequency side (similar to Yazici) with a simple configuration, are small and lightweight, and can easily change the frequency characteristics, in comparison to a large resonator structure (like Yazici #36/38/49/50/51/52/86/87/88/89/105/106), wherein the resonator structure is a tunable sound attenuating module (Figures 1-5, when arranged as in Figures 11 and 12, #12a/b) having an opening (14a/b) at a first end of the tunable sound attenuating module (12a/b), a cavity (13a/b), and a back wall (18a/b) at a second end of the tunable sound attenuating module (12a/b), wherein: the first end (end having opening #14a/b, opposite #18a/b) of the tunable sound attenuating module (12a/b) is opposed to the second end (18a/b) of the tunable sound attenuating module is oriented such that the back wall (18a/b) is closer to the fan (#14 of Yazici) than the opening (14a/b); and a length of the tunable sound attenuating module is substantially one fourth of the acoustic wavelength of a sound generated by the fan (i.e. frequency to be attenuation – [0078], [0108], [0141]), when combined.  The Examiner notes that one of modules #12a or 12b will satisfy the claimed orientation to the fan depending on whether the resonator structure is installed upstream or downstream of the fan in place of the various tunable sound attenuating modules (could be any of 36/38/49/50/51/52/86/87/88/89/105/106) of Yazici.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the apparatus of Yazici, with the apparatus of Hakuta so as to provide an improved tunable sound attenuating module/resonator having a simple configuration, are small and lightweight, and can easily change the frequency characteristics.
	With respect to Claim 3, Yazici teaches wherein it is obvious that the air handling unit further comprising a cooling coil configured to cool the air moved from the air inlet to the air outlet, as the device is known for use in an air conditioning application (Col. 1, Lines 34-35), which will obviously need to include a cooling coil, as is well known in the art and an obvious component of the structure.  
	With respect to Claim 4, Yazici teaches wherein the tunable sound attenuating module (#86/87/88/89/105/106, when combined with Hakuta #12a/b) is disposed between the fan (14) and the air outlet (72).  
	With respect to Claim 5, Yazici teaches further comprises a second tunable sound attenuating module (could be any of # 38/51/52, when combined with Hakuta #12a/b) disposed substantially at the air inlet (28).  
	With respect to Claim 6, Yazici teaches further comprises a second tunable sound attenuating module (could be any of #36/38/49/50/51/52, when combined with Hakuta #12a/b) disposed between the air inlet (28) and the fan (14).  
	With respect to Claim 7, Yazici teaches further comprises a second tunable sound attenuating module (could be any of #86/88, when combined with Hakuta #12a/b) disposed substantially at the air outlet (72).  
	With respect to Claim 8, Yazici and Hakuta teach further comprising a plurality of tunable sound attenuating modules (Yazici, any or all of 36/38/49/50/51/52/86/87/88/89/105/106, when combined with modules #12a/b of Hakuta Figure 12) having a plurality of openings (Hakuta, #14a/b) and a plurality of back walls (18a/b), wherein the plurality of tunable sound attenuating modules (Hakuta, #12a/b, when combined) are oriented such that the plurality of back walls (Hakuta, #18a/b) are closer to the fan (Yazici, #14) than the plurality of openings (Hakuta, #14a/b).  The Examiner notes that one of modules #12a or 12b will satisfy the claimed orientation to the fan depending on whether the resonator structure is installed upstream or downstream of the fan in place of the various tunable sound attenuating modules (could be any of 36/38/49/50/51/52/86/87/88/89/105/106) of Yazici.
	With respect to Claim 9, Yazici teaches wherein the plurality of tunable sound attenuating modules (could be any of # 38/51/52, when combined with Hakuta #12a/b) are disposed substantially at the air inlet (28).  
	With respect to Claim 10, Yazici teaches wherein the plurality of tunable sound attenuating modules (could be any of #86/88, when combined with Hakuta #12a/b) are disposed substantially at the air outlet (72).  
	With respect to Claim 11, Yazici teaches wherein the plurality of tunable sound attenuating modules (could be any of #36/38/49/50/51/52, when combined with Hakuta #12a/b) are disposed substantially at a front of the fan (14).  
	With respect to Claim 12, Yazici teaches wherein the plurality of tunable sound attenuating modules (#86/87/88/89/105/106, when combined with Hakuta #12a/b) are disposed substantially at a back of the fan (14).  
	With respect to Claim 13, Yazici teaches wherein: a first subset of the plurality of tunable sound attenuating modules (could be any of # 38/51/52, when combined with Hakuta #12a/b) is disposed substantially at the air inlet (28); a second subset of the plurality of tunable sound attenuating modules (could be any of #36/49/50, when combined with Hakuta #12a/b) is disposed substantially at a front of the fan (14); a third subset of the plurality of tunable sound attenuating modules (#87/89, when combined with Hakuta #12a/b) is disposed substantially at a back of the fan (14); and a fourth subset of the plurality of tunable sound attenuating modules (could be any of #86/88, when combined with Hakuta #12a/b) is disposed substantially at the air outlet (72).  
	With respect to Claim 14, Hakuta teaches wherein a shape of the tunable sound attenuating module (12a/b) is a cuboid.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pertinent arts of record relating to tunable sound attenuating modules are disclosed in the PTO-892.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY AUSTIN LUKS whose telephone number is (571)272-2707. The examiner can normally be reached Monday-Friday (8:00-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 571-272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMY A LUKS/Primary Examiner, Art Unit 2837